UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended January 31, 2010 Commission File Number 0-14851 INVESTORS REAL ESTATE TRUST (Exact name of registrant as specified in its charter) North Dakota 45-0311232 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Post Office Box 1988 3015 16th Street SW, Suite 100 Minot, ND 58702-1988 (Address of principal executive offices) (Zip code) (701) 837-4738 (Registrant’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer R Non-accelerated filer £Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Registrant is a North Dakota Real Estate Investment Trust. As of March 8, 2010, it had 74,200,203 common shares of beneficial interest outstanding. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements - Third Quarter - Fiscal 2010: 3 Condensed Consolidated Balance Sheets (unaudited) 3 January 31, 2010 and April 30, 2009 Condensed Consolidated Statements of Operations(unaudited) 4 For the Three and Nine Months ended January 31, 2010 and 2009 Condensed Consolidated Statements of Equity (unaudited) 5 For the Nine Months ended January 31, 2010 and 2009 Condensed Consolidated Statements of Cash Flows(unaudited) 6 For the Nine Months ended January 31, 2010 and 2009 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Reserved 37 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 38 Table of Contents 2 PART I ITEM 1. FINANCIAL STATEMENTS - THIRD QUARTER - FISCAL 2010 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) January 31, 2010 April 30, 2009 ASSETS Real estate investments Property owned $ $ Less accumulated depreciation ) ) Development in progress 0 Unimproved land Mortgage loans receivable, net of allowance of $3 and $3, respectively Total real estate investments Other assets Cash and cash equivalents Restricted cash 0 Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance of $900 and $842, respectively Accounts receivable, net of allowance of $288 and $286, respectively Real estate deposits 88 Prepaid and other assets Intangible assets, net of accumulated amortization of $51,648 and $44,887, respectively Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation of $843 and $957, respectively Goodwill Deferred charges and leasing costs, net of accumulated amortization of $13,072 and $11,010, respectively TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 6) REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest (Cumulative redeemable preferred shares, no par value, 1,150,000 shares issued and outstanding at January 31, 2010 and April 30, 2009, aggregate liquidation preference of $28,750,000) Common Shares of Beneficial Interest (Unlimited authorization, no par value, 73,965,593 shares issued and outstanding at January 31, 2010, and 60,304,154 shares issued and outstanding at April 30, 2009) Accumulated distributions in excess of net income ) ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership (20,852,895 units at January 31, 2010 and 20,838,197 units at April 30, 2009) Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Table of Contents 3 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) for the three and nine months ended January 31, 2010 and 2009 Three Months Ended January 31 Nine Months Ended January 31 (in thousands, except per share data) REVENUE Real estate rentals $ Tenant reimbursement TOTAL REVENUE EXPENSES Interest Depreciation/amortization related to real estate investments Utilities Maintenance Real estate taxes Insurance Property management expenses Administrative expenses Advisory and trustee services Other expenses Amortization related to non-real estate investments Impairment of real estate investments 0 0 TOTAL EXPENSES Gain on involuntary conversion 0 0 Interest income Other income 29 Income before gain on sale of other investments Gain on sale of other investments 0 0 0 54 NET INCOME Net loss (income) attributable to noncontrolling interests – Operating Partnership 39 ) ) ) Net loss attributable to noncontrolling interests – consolidated real estate entities 49 15 2 97 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ $ NET INCOME PER COMMON SHARE – BASIC AND DILUTED $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Table of Contents 4 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY(unaudited) for the nine months ended January 31, 2010 and 2009 (in thousands) NUMBER OF PREFERRED SHARES PREFERRED SHARES NUMBER OF COMMON SHARES COMMON SHARES ACCUMULATED DISTRIBUTIONS IN EXCESS OF NET INCOME NONCONTROLLING INTERESTS TOTAL EQUITY Balance April 30, 2008 $ $ $ ) $ $ Net income attributable to Investors Real Estate Trust and nonredeemable noncontrolling interests Distributions – common shares ) ) ) Distributions – preferred shares ) ) Distribution reinvestment plan Shares issued 93 Partnership units issued Redemption of units for common shares ) 0 Adjustments to redeemable noncontrolling interests ) ) Other (1
